Mr. Justice Sheldon delivered the opinion of the Court: The plea here filed in this court of a former adjudication in the Appellate Court, is the same as the first plea in the case of Page & Buckland v. The People, 99 Ill. 418, and for the reasons there given the demurrer to the plea is sustained. The only error assigned upon the record is, that the county court erred in rendering judgment for more than ten mills on the dollar of the equalized valuation. In Weber v. Traubel, 95 Ill. 428, we held that such a judgment, as applied to taxation in East St. Louis, was erroneous,—that that city was limited by its charter to a levy of one per cent on the valuation qf property. It is objected that this question is not properly before us, because there was no exception taken in the county court to the judgment of that court, citing Parsons v. Evans, 17 Ill. 238, and other eases in this court, as so holding. But the rule is, where an error appears in the record proper, as made up by the clerk, no exception to the judgment of the court is necessary. Randolph v. Emerick, 13 Ill. 344. The cases cited were where the ruling was upon matters which did not appear in the record except as they were introduced into it by a bill of exceptions, which was necessary for that purpose; and in such cases it must appear that the erroneous ruling was excepted to at the time it was made. In the present case, the matter upon which the judgment was pronounced appears in the record, without the necessity of its being brought into the record by a bill of exceptions. The delinquent list of lands filed by the collector, upon which he asked judgment, showed the valuation of the property and the amount of the city tax. From this it appears that the rate per cent of taxation levied by the city is twenty-two mills on the dollar. This delinquent list is in the nature of a pleading in the case, serving the office of the declaration in a case, stating what is the cause of action. An objection in writing was filed by defendant that the per centum of taxation assessed against the property for city purposes was greater than is allowed by the charter of the city. The record of the judgment of the county court states in terms that judgment is refused for eight twenty-seconds, and given for fourteen twenty-seconds of the city taxes. We think it appears from the record, outside of the bill.of exceptions, that the city tax levied was twenty-two mills on the dollar of the valuation, and hence that there was no necessity of excepting to the judgment in order to assign error upon it. The judgment being for fourteen mills on the dollar, which is four mins in excess of the limitation of the city charter, is erroneous, and must be reversed, and the cause remanded. Judgment reversed.